1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicant's amendment received on March 10, 2021.

3.	Claims 1-16 are allowed.

4.	Title has been changed to ---Magnetic Resonance Imaging Method Including Acquiring Echo Signals From Each K-space Slice With Different Relaxation Time Weightings After Echo Signals From Different K-space Splices Are Acquired---.

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Timothy E. Manning on March 17, 2021.
The application has been amended as follows:

In claim 12, line 2, change “method are” to            ---method is---;
In claim 13, line 1, change “the radial” to            ---radial---;
In claim 14, line 17, change “the relaxation” to       ---relaxation---;
In claim 14, line 18, change “the full” to             ---a full---;
In claim 15, line 1, change “A computer program comprising: executable instructions stored on a non-transitory computer readable storage medium, which when executed by a magnetic resonance (MR) device, causes the MR device to perform the method including:” to ---A non-transitory computer readable storage medium comprising instructions stored therein for causing a processor to execute a method, the method comprising:”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY PATIDAR/Primary Examiner, Art Unit 2858